MEMORANDUM *
Laycelle White appeals the district court’s denial of his petition for review pursuant to 28 U.S.C. § 2254. The district court denied the petition on the grounds that the issue raised was procedurally defaulted and dismissed the petition with prejudice. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253, and we affirm.
Relying upon Wells v. Maass,1 Petitioner argues that he incorporated the claims in his petition before the Oregon Circuit Court into his petition for review before the Oregon Supreme Court. Also relying on Wells, we agree that he did so. The problem for petitioner is that his petition before the Oregon Circuit Court did not include the claim raised in his federal petition. His claims before the Oregon Supreme Court thus did not include that claim as well. Accordingly, Wells or no, Petitioner failed adequately to present the claim to the state courts. He has shown neither cause nor prejudice for this default and makes no argument that a miscarriage of justice will result from the denial of his petition. Accordingly, we affirm the district court’s denial and dismissal of his petition.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. 28 F.3d 1005 (9th Cir.1994).